Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations/terms are:
“program code means for causing a computer to carry out the steps” in claim 14; interpreted from e.g. instant specification p. 3 lines 10-15 “executed by a processor”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are what follows after “wherein the reflection magnitude is defined by-,”. From the instant specification at p. 8 lines 25-32, it seems that there should be an equation for the recited reflection magnitude to be “defined by”. 
Regarding claim 7, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “derive the health parameter based on the motion-based combination signal and an absorption-based photoplethysmographic (PPG) signal”, and the claim also recites “in particular passed on a transfer function between the motion-based combination signal and the photoplethysmographic (PPG) signal” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the 
Regarding claim 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Regarding claim 11, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 9 recites the limitation "the first illumination unit".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  Claim(s) 14 recite “computer program comprising program code” which is a computer program per se.
See MPEP 2106.03 I:
Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations; 
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-8, 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tarassenko (US 20170354334 A1; Filed 12/14/2015; US version of WO 2016097708 A1 cited in IDS).
Regarding claim 1, Tarassenko teaches device for processing physiological signals of a subject comprising:
an input interface for obtaining image data of a scene, said image data comprising a time sequence of image frames (Fig. 1(A)-2(E); Fig. 7);

a polarity determination unit for determining a polarity of the time-varying signals, wherein the polarity corresponds to a phase of the time-varying signals (Fig. 6, 115-116; [0039]);
a combination unit for combining a time-varying signals depending on their polarity to obtain a combination signal (Fig. 3(C); Fig. 6, 116; [0012]; [0041]); and
an analysis unit for determining a health parameter based on the combination signal ([0003]; [0005]; [0009]; [0011]-[0012]).  
Claim 13 is rejected under substantially the same basis as claim 1 above.
Regarding claim 4, Tarassenko teaches wherein the polarity determination unit is configured to correlate the time-varying signals with a signal indicative of a pulse of the subject (Fig. 3B-3C, reference pulse 14; Fig. 6, 115-116).
Regarding claim 5, Tarassenko teaches wherein the signal indicative of a pulse of the subject is derived from a photoplethysmographic (PPG) signal (Fig. 6, 103) or an electrocardiographic (ECG) signal. 
Regarding claim 7, Tarassenko teaches wherein the analysis unit configured to derive the health parameter based on the motion-based combination signal and an absorption-based photoplethysmographic (PPG) signal (Note, this limitation interpreted in light of instant specification p. 9 lines 6-21 in which motion and PPG signals can be derived from different locations in the image data and red color channel is motion and may be combined or selected amongst depending on the quality of the signal”; [0011]-[0012]; the reference is teaching using RGB color channels and also teaches that amplitude and phase differences can be used together to obtain for example, local perfusion ([0005])), in particular based on a transfer function between the motion-based combination signal and the photoplethysmographic (PPG) signal. 
Regarding claim 8, Tarassenko teaches system for monitoring a health parameter of a subject (Abstract), the system comprising:
an imaging unit for acquiring image data of a scene (Fig. 7); and
a device for processing physiological signals of a subject as defined in claim 1 based on the acquired image data of the scene (Fig. 1A-1C; Fig. 7; [0014]).
Regarding claim 14, Tarassenko teaches computer program comprising program code means for causing a computer to carry out the steps of the method as claimed in claim 13 when said computer program is carried out on the computer ([0014]).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarassenko as applied to claim 1 above.
Regarding claim 2, Tarassenko does not teach wherein the extraction unit is configured to extract the time-varying signals from a red and/or blue color channel of the image data only. However, Tarassenko does teach extracting the time-varying signals from RGB channels separately ([0033]; [0038] for each colour channel”) and also teaches that a monochrome camera with only one channel can be used ([0042]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tarassenko to use red and/or blue color channel of the image data only because Tarassenko teaches using the different colors separately and also teaches that monochrome (only a single color channel) can be used to obtain the hemodynamic parameter ([0042]). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarassenko as applied to claim 1 above, in view of Guazzi (US 20180153455 A1; Filed 6/2/2016).
Regarding claim 3, Tarassenko does not teach a selection unit for selecting time-varying signals corresponding to a region of interest (ROI) in the image frames of the image data, wherein the selection unit is configured to select the region of interest as a region providing signals of same polarity and being adjacent to a region providing time-varying signals of opposite polarity. However, Guazzi teaches in the same field of endeavor (Abstract) a selection unit for selecting time-varying signals corresponding to a region of interest (ROI) in the image frames of the image data (Fig. 2, 105), wherein the selection unit is configured to select the region of interest as a region providing signals of same polarity and being adjacent to a region providing time-varying signals of opposite polarity (Fig. 2, 105; [0042] “in phase or antiphase”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tarassenko to include these features as taught by Guazzi because this enables better signals by elimination undesired oscillations in signal caused by specular reflections ([0042]).
In the combination of Tarassenko and Guazzi, Tarassenko teaches wherein the combination unit is further configured to combine said selected time-varying signals from said region of interest (Fig. 6, 108-116).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarassenko as applied to claim 1 above, in view of Lin (US 20060224073 A1; 10/5/2006).
Regarding claim 6, Tarassenko does not teach wherein the health parameter is a vascular health parameter comprising at least one of a stiffness index, an augmentation pressure, an augmentation index, and a reflection magnitude; wherein the reflection magnitude is defined by-, wherein Df and Db denote the forward and backward waveform decompositions of a time-varying signal indicative of a carotid displacement waveform DCA. However, Lin teaches in the same field of endeavor (Abstract; Fig. 3) wherein the health parameter is a vascular health parameter comprising at least one of a stiffness index ([0034]-[0035]; Fig. 9, S32), an augmentation pressure, an augmentation index, and a reflection magnitude; wherein the reflection magnitude is defined by-, wherein Df and Db denote the forward and backward waveform decompositions of a time-varying signal indicative of a carotid displacement waveform DCA. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tarassenko to include obtaining stiffness index as taught by Lin because this is a parameter about cardiovascular function that can be obtained from PPG ([0009]; [0014]-[0015]; [0034]). 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarassenko as applied to claim 8 above, in view of DeBusschere (US 20180177464 A1; Filed 5/19/2015).
Regarding claim 9, Tarassenko does not teach an illumination unit, wherein the illumination unit and the imaging unit are arranged such that an angle φ between light emitted by the first illumination unit and light received by the imaging unit is |φ| ≥ 45°, in particular |φ| ≥ 60°. However, DeBusschere teaches in the same field of endeavor (Fig. 1) an illumination unit ([0022]), wherein the illumination unit and the imaging unit are arranged such that an angle φ between light emitted by the first illumination unit and light received by the imaging unit is |φ| ≥ 45°, in particular |φ| ≥ 60° ([0022]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tarassenko to include this feature as taught by DeBusschere because this makes motion more apparent to obtain better signal ([0022]).
Regarding claim 10, the combination of Tarassenko and DeBusschere does not teach a second illumination unit, wherein the second illumination unit and the imaging unit are arranged such that an angle Θ between light emitted by the second illumination unit and light being received by the imaging unit is |Θ| ≤ 30°, in particular |Θ| ≤ 20°. However, as explained above regarding claim 9, DeBusschere teaches illumination at an angle ([0022]). It would have been an obvious duplication of parts to include a second illumination unit that is angled in order to obtain better signal; MPEP 2144.04.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarassenko and DeBusschere as applied to claims 9-10 above, and further in view of Kirenko (US 20120195486 A1; 8/2/2012).
Regarding claim 11, the combination of Tarassenko and DeBusschere does not teach wherein a first illumination unit is configured to emit light at a first wavelength providing a low absorption in blood and/or providing a shallow skin penetration depth, in particular at a wavelength shorter than 500 nm or longer than 610 nm. Note that this claim limitation is interpreted in light of instant specification p. 11 lines 1-9; e.g. red light. However, Kirenko teaches in the same field of endeavor (Abstract; Fig. 2; [0071]) a first illumination unit is configured to emit light at a first wavelength providing a low absorption in blood and/or providing a shallow skin penetration depth, in particular at a wavelength shorter than 500 nm or longer than 610 nm ([0076]; [0078]; [0081]; the reference teaches red light captured by video camera and that light sources are tuned to channels of video camera). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tarassenko and DeBusschere to include this feature as taught by Kirenko because this enables more control over the capturing of the signal by controlling light source intensities ([0081]).
Regarding claim 12, the combination of Tarassenko and DeBusschere does not teach wherein the second illumination unit is configured to emit light at a second wavelength providing high absorption in blood, in particular a wavelength between 500 nm and 610 nm, in particular between 520 nm and 590 nm. Note that this claim limitation is interpreted in light of instant specification p. 11 lines 10-18; viz. green light. However, Kirenko teaches in the same field of endeavor (Abstract; Fig. 2; [0071]) wherein the second illumination unit is configured to emit light at a second wavelength providing high absorption in blood, in particular a wavelength between 500 nm and 610 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792